F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                        September 2, 2005
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    MAURICE WAYNE JONES and
    DORENDA PRICE JONES,

                Plaintiffs-Appellants,                   No. 04-8113
                                                  (D.C. No. 04-CV-153-WFD)
    v.                                                    (D. Wyo.)

    FRED BASS; RON THOMAS; and
    GERALD L. GOULDING,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before SEYMOUR, KELLY, and MURPHY                Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiffs Maurice and Dorenda Jones, appearing pro se, filed an action in

Wyoming state court asserting claims against an Internal Revenue Service (IRS)

employee, Fred Bass; a bank branch president, Ron Thomas; and the bank’s

attorney, Gerald Goulding, for honoring an IRS levy against funds in the

plaintiffs’ bank account. The defendants removed the case to federal court. In a

thorough and well-reasoned published opinion, the district court granted the

defendants’ motions to dismiss and denied the plaintiffs’ motion for summary

judgment as moot.   Jones v. Bass , 343 F. Supp. 2d 1066, 1073 (D. Wyo. 2004). It

ruled that the bank’s attorney owed no legal duty to the plaintiffs; that the bank

employee was immune from suit for honoring an IRS levy under 26 U.S.C.

§ 6332(e); and that the court lacked subject matter jurisdiction over the claims

against the IRS agent, who, acting in his official capacity, is immune from suit

under principles of sovereign immunity.    Id. at 1069-70, 1073. We affirm.

      We review the district court’s decision dismissing the plaintiffs’ claims de

novo. Wyoming v. United States , 279 F.3d 1214, 1222 (10th Cir. 2002)

(reviewing dismissal under Fed. R. Civ. P. 12(b)(1), (6)). The district court

correctly rejected plaintiffs’ argument that it lacked jurisdiction over the case

pursuant to 28 U.S.C. § 2201 of the Declaratory Judgment Act (barring

declaratory relief in controversies “with respect to Federal taxes”). As the district

court explained, section 2201 has no relevance to this case because the plaintiffs’


                                          -2-
suit is not a declaratory judgment action.    Jones , 343 F. Supp. 2d at 1071. We

agree with the district court that removal of this action was proper under

28 U.S.C. § 1442(a)(1).    Id. Plaintiffs’ next argument, that the judgment should

be voided because the district court defamed them, is frivolous. It is well

established that judges are entitled to absolute immunity from liability for

defamation for words spoken or published in the course of judicial proceedings.

See e.g. , Burns v. Reed , 500 U.S. 478, 490 (1991) (noting common-law rule).

Finally, plaintiffs contend that the district court erred in granting the defendants’

motions to dismiss and denying their motion for summary judgment. We have

carefully reviewed the briefs and the record on appeal. For substantially the

reasons stated in the district court’s opinion, we affirm its dismissal of all of

plaintiffs’ claims.

       The judgment of the district court is AFFIRMED. Appellee Bass’s

Unopposed Motion to Substitute Counsel is GRANTED. The mandate shall issue

forthwith.

                                                       Entered for the Court



                                                       Michael R. Murphy
                                                       Circuit Judge




                                             -3-